Order unanimously affirmed without costs, judgment ordered imposing sanction and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: We affirm for reasons stated in the decision at Supreme Court (Stone, J.). We add only that these appeals are a continuing effort by plaintiffs’ counsel "to delay or prolong the resolution of the litigation” (22 NYCRR 130-1.1 [c] [2]) and we therefore order that judgment be entered in accordance with 22 NYCRR 130-1.2 imposing a sanction against plaintiffs’ counsel in the amount of $500. Further, we conclude that plaintiffs’ counsel should compensate defendants for "costs in the form of reimbursement for actual expenses reasonably incurred and reasonable attorney’s fees” as a result of these appeals (22 NYCRR 130-1.1 [a]). Plaintiffs and their counsel have been given a reasonable opportunity to be heard in connection with defendants’ request for sanctions against plaintiffs (see, 22 NYCRR 130-1.1 [d]). Therefore, we remit the matter to Supreme Court for a hearing to determine the "costs in the form of reimbursement for actual expenses reasonably incurred and reasonable attorney’s fees” (22 NYCRR 130-1.1 [a]) and for an order directing that judgment be entered therefor in accordance with 22 NYCRR subpart 130-1 (see, Board of Educ. v Allen, 192 AD2d 1099, 1100, lv dismissed 82 NY2d 846). (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Summary Judgment.) Present— Pine, J. P., Wesley, Callahan and Davis, JJ.